Citation Nr: 1752603	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  14-07 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE


Entitlement to a rating in excess of 30 percent for service-connected status-post total right knee arthroplasty, with distal femur peraprosthetic fracture. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1970 to May 1972 and from November 1977 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  


FINDING OF FACT

In July 2017 written correspondence, prior to the promulgation of a Board decision, the Veteran withdrew her appeal as to her claim for an increased rating for her service-connected status-post total right knee arthroplasty, with distal femur peraprosthetic fracture; therefore, the Board has no jurisdiction over the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to an increased rating for service-connected status-post total right knee arthroplasty, with distal femur peraprosthetic fracture.  38 U.S.C. §§ 7105 (a), 7108 (2012); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the Veteran or her authorized representative.  In this case, in a July 2017 correspondence, the Veteran stated she wished to withdraw her appeal.  As the Veteran has withdrawn her right to appeal in accordance with 38 C.F.R. § 20.204, the Board no longer has appellate jurisdiction over the issue currently before it and can take no further action on the matter.

The Board notes that subsequent to the Veteran's clear withdrawal of the issue on the title page, the Veteran's representative submitted an appellate brief on August 14, 2017.  The Board notes that the July 2017 withdrawal was -signed by the Veteran.  As such, the Board finds the appellate brief inconsequential and dismisses the issue noted above. 


ORDER

The appeal for entitlement to a rating in excess of 30 percent for service-connected status-post total right knee arthroplasty, with distal femur peraprosthetic fracture, is dismissed. 



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


